Case 6:19-cv-02264-CEM-EJK Document 30 Filed 08/21/20 Page 1 of 8 PageID 399




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                    Case No. 19-cv-02264-CEM-EJK

   SEOUL SEMICONDUCTOR CO., LTD.,
   a Korean corporation; SEOUL VIOSYS CO., LTD.,
   a Korean corporation,

                      Plaintiffs,

          v.

   HEALTHE, INC.


                  Defendant.
   __________________________________________/

          PLAINTIFFS’ RESPONSE TO DEFENDANT’S MOTION TO MODIFY

          Plaintiffs Seoul Semiconductor Co., Ltd. and Seoul Viosys Co., Ltd. (collectively

   “Plaintiffs”) submit this response in opposition to Defendant Healthe, Inc.’s Motion to Modify

   (“Motion”) [DE 28] the Case Management and Scheduling Order (“Scheduling Order”) [DE

   24].

          In the Motion, Defendant seeks to modify the Scheduling Order primarily to obtain

   additional time for Defendant to file and serve its Disclosure of Non-Infringement and

   Invalidity Contentions, which were due to be filed on August 17, 2020, on the basis that

   Defendant is in the process of hiring new legal counsel. Plaintiffs oppose Defendant’s Motion

   for several reasons, but to the extent the Court decides good cause exists to grant an extension,

   Plaintiffs propose a ten day extension (to August 31, 2020) for the Defendant’s Disclosure of

   Non-Infringement and Invalidity Contentions.
Case 6:19-cv-02264-CEM-EJK Document 30 Filed 08/21/20 Page 2 of 8 PageID 400




                                   MEMORANDUM OF LAW

   I.      Facts

           In February 2020, the parties negotiated and agreed to a timetable of disclosures and

   deadlines in the case, including disclosure of their respective infringement and invalidity

   contentions. The parties’ Case Management Report in Patent Cases [DE 23], filed in late

   February 2020, reflected the agreed dates:       July 14, 2020 for Plaintiffs’ Disclosure of

   Infringement Contentions and August 17, 2020 for Defendant’s Disclosure of Non-

   Infringement and Invalidity Contentions. The Scheduling Order setting these dates was entered

   in early May 2020, and Plaintiffs served their Disclosure of Infringement Contentions by July

   14, 2020 as required.

           The Friday before Defendant’s Disclosure of Non-Infringement and Invalidity

   Contentions was due, Defendant’s Florida counsel, Mr. Warzecha, contacted Plaintiffs’

   counsel by email to request an extension of the deadline that was to expire the following

   Monday. See Declaration of C. Matthew Detzel, attached hereto as Exhibit A (hereinafter

   “Detzel Decl.”) ¶ 8. Because the business week had already ended in Korea, Plaintiffs’ counsel

   was unable to confer with their clients. Id. ¶¶ 9, 12, 16-17. To avoid the possibility of missing

   the Court’s deadline, Plaintiffs’ counsel proposed an accommodation permitting an initial

   disclosure on the deadline, but with fair supplementation permitted within thirty days

   thereafter. Id. ¶13. Defendant’s counsel rejected Plaintiffs’ proposed accommodation, and

   instead asked the Court to grant a 31-day extension with additional scheduling changes that

   were opposed by Plaintiffs. Id. ¶¶ 14-19.

           Defendant’s proposal reduces the time Plaintiffs have from the time the parties would




                                                    2
   #77942434_v2
Case 6:19-cv-02264-CEM-EJK Document 30 Filed 08/21/20 Page 3 of 8 PageID 401




   exchange disputed claim terms to file Plaintiffs’ opening claim construction brief by 20 days,

   and also, inter alia, notably reduces Plaintiffs’ time following the joint claim construction

   statement to file their opening brief by five days. As a result of these changes, Plaintiffs oppose

   Defendant’s proposal.

   II.     Argument

           A.     Defendant’s proposed extensions should be denied

           It is undersigned counsel’s practice to generally accommodate extension requests that

   do not require significant alterations to the case schedule, particularly where the request is

   made with sufficient time to consider the impact of the changes and confer with the client when

   necessary. This is not one of those situations.

           Here, Defendant’s request to modify the Scheduling Order should be denied because

   Defendant has failed to establish good cause for the proposed modifications and to demonstrate

   its actions were the byproduct of excusable neglect. See Payne v. C.R. Bard, Inc., 606 F. App’x

   940, 944 (11th Cir. 2015) (“A party seeking the extension of an already-expired scheduling

   order deadline must show both good cause and excusable neglect.” (citing Fed. R. Civ. P.

   6(b)(1), 16(b)(4)); Gillio v. US Bank NA, No. 612CV1548ORL36TBS, 2013 WL 12387342, at

   *1 (M.D. Fla. July 1, 2013) (“Federal Rule of Civil Procedure 6(b)(1)(A) authorizes the Court

   to extend the time to complete an act, for good cause, if a request is made, or the Court acts,

   before the original time or its extension has expired. . . . Rule 6(b)(1)(B) FED.R.CIV.P. states

   that ‘[w]hen an act may or must be done within a specified time, the court may, for good cause,

   extend the time on motion made after the time has expired if the party failed to act because of

   excusable neglect.’”).




                                                     3
   #77942434_v2
Case 6:19-cv-02264-CEM-EJK Document 30 Filed 08/21/20 Page 4 of 8 PageID 402




              Defendant has not shown it acted diligently to prepare its Disclosure of Non-

   Infringement and Invalidity Contentions, as is required to meet the good cause standard. See

   Oravec v. Sunny Isles Luxury Ventures, L.C., 527 F.3d 1218, 1232 (11th Cir. 2008) (“We have

   recognized that Rule 16(a)’s good cause standard precludes modification of the scheduling

   order unless the schedule cannot be met despite the diligence of the party seeking the

   extension.” (internal quotations omitted) (quoting Sosa v. Airprint Sys., Inc., 133 F.3d 1417,

   1418 (11th Cir. 1998) and citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609

   (9th Cir. 1992) (“If [a] party was not diligent, the [good cause] inquiry should end.”))).

   Defendant is not replacing its local counsel, Mr. Warzecha, in this matter, yet Mr. Warzecha

   contacted the undersigned counsel for Plaintiffs regarding the need for an extension for the

   first time on Friday, August 14, 2020—although the long-set deadline for Defendant’s

   contentions was Monday, August 17, 2020.

              While Plaintiffs do not know how or when Defendant ultimately settled on the decision

   to replace its prior patent counsel1 (who never formally entered an appearance in this action),

   Defendant could and should have reached out to Plaintiffs through Mr. Warzecha to request an

   extension much earlier, even if Defendant had not yet selected replacement patent counsel.

   This would have given the parties a chance to meaningfully work through proposed changes

   to the Scheduling Order without the pressure of the deadline hanging over the negotiations.

              Plaintiffs should not be required to accommodate significant changes to the case

   schedule because Defendant waited to the last minute to (i) retain new counsel and (ii) request

   an extension of deadlines scheduled by the Court in early May of 2020 and negotiated by the


   1
       Defendant was originally represented by Andrew Gish, Esq. of Noroozi, P.C. See Detzel Decl., ¶ 5.



                                                             4
   #77942434_v2
Case 6:19-cv-02264-CEM-EJK Document 30 Filed 08/21/20 Page 5 of 8 PageID 403




   parties in February 2020.

           Further, even if there is some unexplained excusable neglect for the late request, in

   addition to the procedural issues discussed above, Defendant’s proposed schedule shortens

   deadlines for Plaintiffs without explanation. For example, Defendant’s proposal pushes out the

   date for the parties to identify disputed claim terms and proposed constructions to October 5,

   2020 and October 26, 2020, respectively. This unreasonably decreases the time Plaintiffs have

   to submit their opening claim construction brief from the initial identification of disputed terms

   by 20 days, and also reduces the time Plaintiffs have to file their opening brief following the

   joint claim construction statement by five days. Plaintiffs should not be so prejudiced because

   Defendant changed legal counsel and failed to diligently prepare its contentions. See Cheney

   v. Anchor Glass Container Corp., 71 F.3d 848, 850 (11th Cir. 1996) (finding prejudice to

   nonmoving party is a key concern when determining excusable neglect); see also Payne, 606

   F. App’x at 944 (“In determining whether a party has shown ‘excusable neglect’ warranting

   an extension, a court must consider all pertinent circumstances, including the danger of

   prejudice to the nonmovant, the length of the delay and its potential impact on judicial

   proceedings, the reason for the delay, including whether it was within the reasonable control

   of the movant, and whether the movant acted in good faith. (emphasis added) (internal

   quotations omitted)).).

           B.     If the Court finds good cause for an extension, Plaintiffs propose extending
                  the deadline for Defendant’s contentions to August 31, 2020 while leaving
                  the remaining case deadlines unchanged.

           In the event the Court determines good cause exists to grant Defendant’s request for an

   extension, the prejudice to Plaintiffs from the shortened time to submit their opening claim




                                                     5
   #77942434_v2
Case 6:19-cv-02264-CEM-EJK Document 30 Filed 08/21/20 Page 6 of 8 PageID 404




   construction brief is a sufficient basis to reject Defendant’s proposed dates. Plaintiffs do not

   oppose a limited extension of the deadline to disclose non-infringement and invalidity

   contentions until Monday, August 31, 2020, that maintains the remaining court-set dates set

   forth in the Scheduling Order, as reflected in the chart below.

                                        Current                Defendant’s            Plaintiffs’
                  Event
                                    Scheduling Order            Proposal              Proposal
          Disclosure of Non-
     Infringement and Invalidity     August 17, 2020       September 16, 2020      August 31, 2020
             Contentions
       Initial Identification of
                                    September 15, 2020       October 5, 2020     September 15, 2020
       Disputed Claim Terms
        Proposed Claim Term
                                     October 14, 2020       October 26, 2020       October 14, 2020
            Constructions
      Joint Claim Construction
                                     October 28, 2020       November 2, 2020       October 28, 2020
               Statement
           Plaintiff’s Claim
                                    November 18, 2020      November 18, 2020 November 18, 2020
          Construction Brief

           Extending the deadline to August 31, 2020 for Defendant’s Disclosure of Non-

   Infringement and Invalidity Contentions would provide Defendant’s new counsel with a

   reasonable amount of additional time to prepare Defendant’s contentions, and the parties would

   still have two weeks to identify disputed terms after Defendant serves its contentions. In

   addition, this ten day extension leaves the remaining dates and schedule unaltered.

   IV.     Conclusion

           For all the above stated reasons, the Court should deny Defendant’s proposed

   extensions, or, in the alternative, upon finding good cause, grant a ten-day extension to August

   31, 2020, for Defendant to serve its Disclosure of Non-Infringement and Invalidity

   Contentions, leaving the other deadlines in the Scheduling Order unchanged.




                                                    6
   #77942434_v2
Case 6:19-cv-02264-CEM-EJK Document 30 Filed 08/21/20 Page 7 of 8 PageID 405




   Dated:     August 21, 2020         Respectfully submitted,


                                By:    s/ C. Matthew Detzel
                                      C. Matthew Detzel, Esq.
                                      Fla. Bar. No. 050604
                                      HOLLAND & KNIGHT LLP
                                      200 S. Orange Avenue, Suite 2600
                                      Orlando, Florida 32801
                                      Telephone: (407) 425-8500
                                      Facsimile: (407) 244-5288
                                      matthew.detzel@hklaw.com

                                      Michael B. Eisenberg, Esq.
                                      (pro hac vice)
                                      HOLLAND & KNIGHT LLP
                                      31 West 52nd Street
                                      New York, New York 10019
                                      Telephone: 212.513.3529
                                      Facsimile: 212.385.9010
                                      michael.eisenberg@hklaw.com

                                      Attorneys for Plaintiffs




                                         7
   #77942434_v2
Case 6:19-cv-02264-CEM-EJK Document 30 Filed 08/21/20 Page 8 of 8 PageID 406




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 21, 2020, I electronically filed this document

   with the Clerk of the Court using the CM/ECF system, which sent notification of such filing

   to all counsel of record.



                                        By: /s/ C. Matthew Detzel
                                                C. Matthew Detzel




                                                  8
   #77942434_v2
